Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-15 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

“coupling means” in claims 4, 7, 11, and 15.
“pivoting means” in claim 7 and claim 15.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first transmission mechanism” which provides flexion/extension movement in claim 1 and claim 8.
“a second transmission mechanism” which provides flexion/extension movement in claim 1 and claim 8.
“a third transmission mechanism” which provides flexion/extension movement in claim 1 and claim 8. 
“a set formed by a support and a part” providing reversible rehabilitation in claim 7 and claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 3, 5-6, 10, are objected to because of the following informalities:  
Claim 1, line 15 recites “-middle ring, and little fingers-” and Examiner suggests inserting a comma after “middle” such as --middle, ring, and little fingers--. Additionally, Examiner suggests deleting the hyphens “--“
Claim 3, line 4 recites “to move in flexion/extension way” and Examiner suggests --to provide the flexion and extension movements--.
Claim 5, line 5 recites “-middle ring, and little fingers” and Examiner suggests inserting a comma after “middle” such as --middle, ring, and little fingers--. Additionally, Examiner suggests deleting the hyphens “--“

Claim 10, line 4 recites “to move in flexion/extension way” and Examiner suggests --to provide the flexion and extension movements--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 recite “a flexion/extension movement” and it is unclear if this slash “/” is reciting flexion and extension in the alternative. Examiner suggests --flexion and extension movements--. Similarly, Examiner recommends this change throughout the claims.
Claim 1, line 15 recites “--middle ring, and little fingers-“ which is confusing because this appears to be using hyphens “--“ as a parentheses. Thus, it is unclear if this limitation is actually being positively recited in the claim. Examiner suggests 
Claim 1, line 21 recites “the at least one motor” which lacks antecedent basis.
Claim 2, line 2 recites “at least one of said first, second, and third transmission mechanisms…” but then recites “actioned by said motor” in the last line. This is confusing because claim 1 recites “said first transmission mechanism is actuated by one motor different from the at least one motor configured to actuate said second and third transmission mechanisms.” Thus, “the second, and third transmission mechanisms” cannot be actioned by “said motor” as recited (in the alternative) in claim 2.
Claim 3, line 3 recites “said supports” and it is unclear which of the first, second, and third supports this is referring to. 
Claim 7, line 2 recites “a same device” which is confusing because this appears to be referring to --the device--. Examiner suggests --the device--.
Claim 7, line 4 recites “a support” which is confusing because multiple supports have been recited previously. Is this support referring to one of the previously recited supports? If so, which of those supports is this referring to?
Claim 7, line 4 recites “a set formed by a support and a part with respect to a pivoting means” and it is unclear what is meant by this phrase.
Claim 7, line 5 recites “the transmission mechanism” which is confusing because multiple transmission mechanisms have been previously recited. Which transmission mechanism is this referring to?

Claim 7, line 9 recites “naturally locks” and it is unclear what is meant by a “natural” lock. How is the phrase “naturally locks” different from merely --locks--? 
Claim 7, line 9 recites “the opposite end” which lacks antecedent basis, and no first end has been mentioned previously.
Claim 7, line 10 recites “a set formed by a support” which is confusing because line 4 already recites “a set formed by a support.” Is this referring to the same part?
Claim 7, lines 10-11 recite “a set formed by a support and a part with respect to a pivoting means” and it is unclear what is meant by this phrase.
Claim 7, line 11 recites “when the transmission mechanism comprises two wheels” and it is unclear if this phrase is a conditional limitation, based upon the word “when.”
Claim 7, line 11 recites “the transmission mechanism” which is confusing because multiple transmission mechanisms have been previously recited. Which transmission mechanism is this referring to?
Claim 7 has such extensive deficiencies, that no prior art is being applied. This is not an indication of allowable subject matter. Examiner reserves the right to apply a prior art rejection once the deficiencies are addressed.
Claim 8, lines 4-5 recite “a flexion/extension movement” and it is unclear if this slash “/” is reciting flexion and extension in the alternative. Examiner suggests --flexion and extension movements--. Similarly, Examiner recommends this change throughout the claims.

Claim 9, line 2 recites “at least one of said first and second transmission mechanisms…” but then recites “actioned by said motor” in the last line. This is confusing because claim 8 recites “said first transmission mechanism is actuated by one motor different from the at least one motor configured to actuate said at least one second transmission mechanism.” Thus, “the second transmission mechanism” cannot be actioned by “said motor” as recited (in the alternative) in claim 9.
Claim 10, line 3 recites “said supports” and it is unclear which of the first, proximal, and distal supports this is referring to. 
Claim 14, line 2 recites “one transmission mechanism” and it is unclear if this “one transmission mechanism” is separate from the previously recited transmission mechanisms in claim 8, or if this is meant to refer to one of these previously recited transmission mechanisms. It is unclear how this “one transmission mechanism” is related to the previously recited transmission mechanisms.
Claim 14, lines 2-3 recite “said first proximal support” which lacks antecedent basis. Examiner suggests --said first support--.
Claim 14, line 3 recites “said third distal support” which lacks antecedent basis. Examiner suggests --said third support--.
Claim 14, line 4 recites “another transmission mechanism” and it is unclear if this “another transmission mechanism” is separate from the previously recited transmission mechanisms in claim 8. Furthermore, it is unclear how this “another transmission mechanism” is related to the previously recited transmission mechanisms.

Claim 14, line 6 recites “said fourth distal support’ which lacks antecedent basis. Examiner suggests --said fourth support--.
Claim 15, line 2 recites “a same device” which is confusing because this appears to be referring to --the device--. Examiner suggests --the device--.
Claim 15, line 4 recites “a support” which is confusing because multiple supports have been recited previously. Is this support referring to one of the previously recited supports? If so, which of those supports is this referring to?
Claim 15, lines 4-5 recite “a set formed by a support and a part with respect to a pivoting means” and it is unclear what is meant by this phrase.
Claim 15, line 5 recites “the transmission mechanism” which is confusing because multiple transmission mechanisms have been previously recited. Which transmission mechanism is this referring to?
Claim 15, line 8 recites “the corresponding pin” which lacks antecedent basis. Which pin is the “corresponding” pin?
Claim 15, line 9 recites “naturally locks” and it is unclear what is meant by a “natural” lock. How is the phrase “naturally locks” different from merely --locks--? 
Claim 15, line 9 recites “the opposite end” which lacks antecedent basis, and no first end has been mentioned previously.
Claim 15, line 10 recites “a set formed by a support” which is confusing because line 4 already recites “a set formed by a support.” Is this referring to the same part?

Claim 15, line 11 recites “when the transmission mechanism comprises two wheels” and it is unclear if this phrase is a conditional limitation, based upon the word “when.”
Claim 15, line 11 recites “the transmission mechanism” which is confusing because multiple transmission mechanisms have been previously recited. Which transmission mechanism is this referring to?
Claim 15 has such extensive deficiencies, that no prior art is being applied. This is not an indication of allowable subject matter. Examiner reserves the right to apply a prior art rejection once the deficiencies are addressed.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (2012/0059291).
Regarding claim 1, Nguyen discloses a hand rehabilitation device (Fig. 1) comprising: at least one first support (exoskeleton segments 135-2, 135-3, shown for the thumb, Fig. 1) configured to support the thumb of a hand (see Fig. 1), wherein said at least one first support is designed to perform a flexion/extension movement (push and pull forces to each joint, see the last two sentences of [0047] and the last two sentences of [0052]) for rehabilitating said thumb (this is a recitation of intended use, which is met because the device is able to manipulate joints of a thumb and is used for physiotherapy, see the first two sentences of [0046]), said flexion/extension movement being actioned by a first transmission mechanism (the motor module 115 and actuating member 125 associated with the thumb, see Fig. 1) to which the at least one first support (135-2, 135-3, Fig. 1) is connected (connected via actuating member 125, see Fig. 1); at least one second support (exoskeleton segments 135-1, 135-2, 135-3, shown for the index finger, Fig. 1) configured to support the index finger of said hand (see Fig. 1), wherein said at least one second support is designed to perform a flexion/extension movement (push and pull forces to each joint, see the last two sentences of [0047] and the last two sentences of [0052]) for rehabilitating said index finger (this is a recitation of intended use, which is met because the device is able to manipulate joints of an index finger, and is used for physiotherapy, see the first two sentences of [0046]), said flexion/extension movement being actioned by a second transmission mechanism (the motor module 115 and actuating member(s) 125 associated with the index finger, see 
Regarding claim 6, Nguyen discloses wherein said at least one second support (exoskeleton segments 135-1, 135-2, 135-3, shown for the index finger, Fig. 1) comprises one distal support (135-3, Fig. 1) for the distal phalanx of the index finger (see Fig. 1 and see lines 8-9 of [0044] which state a distal phalanx is covered by an exoskeleton segment) and one proximal support (135-2, Fig. 1) for the intermediate phalanx of the index finger (see Fig. 1, the support 135-2 is just proximal to the distal phalanx support 135-3), and said at least one third support (135-1, 135-2, 135-3, associated with the remaining three fingers, Fig. 1) comprises one distal support (135-3, Fig. 1) for the distal phalanx of the three remaining fingers, middle, ring, and little fingers (see Fig. 1 and see lines 8-9 of [0044] which state a distal phalanx is covered by the exoskeleton segment(s)), and one proximal support (135-2, Fig. 1) for the intermediate phalanx of the three remaining fingers, middle, ring, and little fingers (see Fig. 1, each of the middle, ring, and little fingers has a support configured to cover the respective intermediate phalanges).
Regarding claim 8, Nguyen discloses a hand rehabilitation device (Fig. 1) comprising: at least one first support (exoskeleton segments 135-2, 135-3, shown for the thumb, Fig. 1) configured to support the thumb of a hand (see Fig. 1), wherein said at least one first support is designed to perform a flexion/extension movement (push and pull forces to each joint, see the last two sentences of [0047] and the last two sentences of [0052]) for rehabilitating said thumb (this is a recitation of intended use, which is met because the device is able to manipulate joints of a thumb and is used for 
Regarding claim 12, Nguyen discloses wherein said at least one proximal support (supports 135-2, Fig. 1) comprises a single support (135-2) for the intermediate phalanxes of said index, middle, ring, and little fingers (each finger has a single intermediate support 135-2, see Fig. 1) and said at least one distal support (135-3, Fig. 1) comprises a single support for the distal phalanxes of said index, middle, ring, and little fingers (each finger has a single distal support 135-3, see Fig. 1). It is noted that the claim uses open-ended “comprises” and does not require a single, unitary support surface to collectively support all of these fingers). 
Regarding claim 13, Nguyen discloses wherein said at least one proximal support (exoskeleton segments 135-2, Fig. 1) comprises a first support (segment 135-2 
Regarding claim 14, Nguyen discloses one transmission mechanism for actuating said first proximal support for the intermediate phalanx of the index finger and said third distal support for the distal phalanx of the index finger (the motors 202-2 and 202-3 in the motor module 115 associated with the index finger, Figs. 1-2, are considered the one transmission mechanism. See paragraph [0048], each motor actuates a different phalanx); and another transmission mechanism for actuating said second proximal support for the intermediate phalanx of the middle, ring, and little fingers and said fourth distal support for the distal phalanx of the middle, ring, and little fingers (the motors 202-2 and 202-3 in the motor modules 115 associated with the middle, ring, and little fingers, Figs. 1-2, are considered “another transmission mechanism.” See paragraph [0048], each motor actuates a different phalanx).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (2010/0305717) in view of Nguyen (2012/0059291).
Regarding claim 1, Tong discloses a hand rehabilitation device (Fig. 2) comprising: at least one first support (each finger assembly 71 includes support cushions 19, 20, Fig. 7; the at least one first support is considered these cushions 19, 20, which are applied to support a thumb, see Fig. 2) configured to support the thumb of a hand (see Fig. 2), wherein said at least one first support is designed to perform a flexion/extension movement (Fig. 6 shows a flexion movement which each finger assembly can undergo, see para. [0050]) for rehabilitating said thumb (this is a rehabilitation system, see the first sentence of the Abstract), said flexion/extension movement being actioned by a first transmission mechanism (motor 12, follower assembly 13, and rail guide 14, Fig. 1; in particular, the motor and follower assembly associated with the thumb portion is considered the “first” transmission mechanism, see Fig. 2 and see the last sentence of [0076]) to which the at least one first support (19, 20, of the thumb portion) is connected (it is connected via the linkages 14, 17, Fig. 2, Fig. 6. The actuation of the motor moves the at least one first support 19, 20); at least one 
Tong is silent regarding the three flexion/extension movements of said at least one first support, said at least one second support and said at least one third support are independent from each other. 
Nguyen teaches a related hand flexion/extension (push and pull forces to each joint, see the last two sentences of [0047]) rehabilitation device (Fig. 1) with a plurality of transmission mechanisms (motor modules 115, Fig. 1, for each finger) which are independently controllable (“Each motor module is independent of another … thereby facilitating manipulation of each joints independently” see the last sentence of [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor controller(s) of Tong to have the option to be independently controllable as taught by Nguyen so that a therapist can manipulate the finger joints independently. This would be beneficial for instance if certain fingers’ mobility is more limited than other fingers.

As currently modified, the Tong/Nguyen device is silent regarding a distal support for the distal phalanx of the index finger, and a distal support for the distal phalanx of the middle, ring, and little fingers. 
However, Nguyen’s hand rehabilitation device (Fig. 1) additionally teaches providing distal supports for the distal phalanx of each finger (see exoskeleton segments 135-3, Fig. 1; see also Fig. 9 and lines 8-9 of [0044] which refers to a distal phalanx). This connection to the distal phalanx of the finger(s) would be expected to provide a more secure attachment to the user’s finger(s).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support(s) of Tong/Nguyden to include a distal support for the distal phalanx of each finger as taught by Nguyen because this is a combination of prior art elements according to known techniques (adding an exoskeleton segment which can hold the distal phalanges) to provide a predictable result of providing a more secure attachment to the user’s finger(s).
Claims 2 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (2012/0059291) in view of Ikebe et al. (2015/0342818).
Regarding claim 2, Nguyen is silent regarding at least one of said first, second and third transmission mechanisms comprising a pinion and a crown configured to move actioned by said pinion, which in turn is configured to rotate actioned by said motor. 
Ikebe teaches a related hand rehabilitation apparatus (Fig. 1) which has a transmission mechanism (actuator 6A, Fig. 1, Fig. 4) to provide a bending flexion/extension movement to the finger phalanx(es) (see the opening and gripping movements in Fig. 3, which correspond to flexion/extension, and see lines 6-9 of [0055]). This transmission mechanism comprises a pinion (toothed gears 61, 62, 63, Fig. 4) actioned by a motor (61, 62, 63, are actuated by piezoelectric driving device 64, see Fig. 4 and see all of [0065]). Furthermore, this transmission mechanism (6A, Fig. 1) is shown to be low-profile, as it can be mounted entirely on the proximal phalanx of a finger (see Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission mechanism(s) of Nguyen to utilize the gear-based actuator taught by Ikebe because this is merely a known, alternative mechanism which would be expected to provide similar flexion/extension movements to a finger. Furthermore, the Ikebe transmission mechanism would provide a more low-profile transmission mechanism.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinion gear system of Nguyen/Ikebe to include a crown gear meshed with at least one of the pinions because this is a combination of prior art elements (well known gears such as pinions and crown gears) according to known techniques (it is well known that crown gears can mesh with pinions) to create predictable results of shifting the rotary motion by 90 degrees. This may be desirable to one of ordinary skill in the art in order to rearrange the connection of the motor relative to the gear system, in order to save space.
Regarding claim 9, Nguyen is silent regarding at least one of said first and second transmission mechanisms comprising a pinion and a crown configured to move actioned by said pinion, which in turn is configured to rotate actioned by said motor. 
Ikebe teaches a related hand rehabilitation apparatus (Fig. 1) which has a transmission mechanism (actuator 6A, Fig. 1, Fig. 4) to provide a bending flexion/extension movement to the finger phalanx(es) (see the opening and gripping movements in Fig. 3, which correspond to flexion/extension, and see lines 6-9 of [0055]). This transmission mechanism comprises a pinion (toothed gears 61, 62, 63, Fig. 4) actioned by a motor (61, 62, 63, are actuated by piezoelectric driving device 64, see Fig. 4 and see all of [0065]). Furthermore, this transmission mechanism (6A, Fig. 1) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission mechanism(s) of Nguyen to utilize the gear-based actuator taught by Ikebe because this is merely a known, alternative mechanism which would be expected to provide similar flexion/extension movements to a finger. Furthermore, the Ikebe transmission mechanism would provide a more low-profile transmission mechanism.
The modified Nguyen/Ikebe device does not specifically state that a crown gear is involved in the seat of gears depicted in Fig. 4 of Ikebe. However, crown gears, or bevel gears, are well known in the art and are known to mesh with pinion gears to allow rotary motion to be shifted 90 degrees.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pinion gear system of Nguyen/Ikebe to include a crown gear meshed with at least one of the pinions because this is a combination of prior art elements (well known gears such as pinions and crown gears) according to known techniques (it is well known that crown gears can mesh with pinions) to create predictable results of shifting the rotary motion by 90 degrees. This may be desirable to one of ordinary skill in the art in order to rearrange the connection of the motor relative to the gear system, in order to save space.

Claim 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (2012/0059291) in view of Leuthardt et al. (2014/0277582).
Regarding claim 5, Nguyen discloses wherein said at least one second support comprises a single support for the index finger (the support for the index finger is separate from the remaining fingers, see Fig. 1), but is silent regarding said at least one third support comprises a single support for the three remaining fingers--middle ring, and little fingers. 
Leuthardt teaches a related hand rehabilitation apparatus (Figs. 3-4) which has multiple fingers, such as the pinky and ring finger, grouped together on a single support (finger group support mechanism 314b, Fig. 3; see lines 3-11 of [0074]). Leuthardt states that although the supports (314a, 314b, Fig. 3) show two fingers grouped, other numbers and/or configurations are also possible (see lines 20-24 of [0074]). This provides an expected benefit of reducing the number of actuators or transmission mechanisms needed to move the fingers, which would reduce the complexity of the device as well as reduce cost.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one third support of Nguyen to be a single support for the pinky and ring finger as taught by Leuthardt, for the purpose of reducing the number of actuators or transmission mechanisms needed to move the fingers, which would reduce the complexity of the device as well as reduce cost.

However, it is reiterated that Leuthardt states other configurations and number of fingers are possible (see lines 20-24 of [0074] of Leuthardt). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one third support of Nguyen/Leuthardt to be a single support for the pinky, ring, and middle fingers, for the purpose of moving each of these three fingers together during rehabilitation, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all 35 U.S.C. 112(b) issues are addressed in these claims and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koerner et al. (4,576,148) discloses a related hand rehabilitation device for flexion/extension, which has a drive train with a plurality of gears. Yates et al. (4,644,938) discloses a related hand rehabilitation device for flexion/extension movement and it has a single support for a plurality of fingers. Brook et al. (4,875,469) . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785